In the

    United States Court of Appeals
                   for the Seventh Circuit
                      ____________________
No. 18-3535
MICHAEL JOHNSON,
                                                  Plaintiff-Appellant,
                                   v.

SUSAN PRENTICE, et al.,
                                               Defendants-Appellees.
                      ____________________

              Appeal from the United States District Court
                  for the Central District of Illinois.
                No. 16-C-1244 — Colin S. Bruce, Judge.
                      ____________________

      ARGUED JULY 22, 2020 — DECIDED MARCH 31, 2022
                  ____________________

   Before SYKES, Chief Judge, and EASTERBROOK and ROVNER,
Circuit Judges.
    SYKES, Chief Judge. Michael Johnson, a former Illinois
prisoner, sued prison officials and healthcare providers
raising claims under 42 U.S.C. § 1983 for alleged Eighth
Amendment violations arising while he was in disciplinary
segregation. Johnson entered state custody in 2007. His
history of prison misconduct—some of it violent and de-
structive—led to his transfer in March 2013 to the Pontiac
2                                                No. 18-3535

Correctional Center to serve a lengthy accumulated term of
segregation, more commonly known as solitary confine-
ment.
    Johnson suffers from serious mental illness, including
depression and bipolar disorder, and he was on crisis watch
nine times while he was in segregation. Mental-health
professionals employed by Wexford Health Sources, Inc., the
prison healthcare provider, regularly monitored his condi-
tion and treated him with medication, which was periodical-
ly adjusted.
    Johnson’s misconduct continued while he was in segre-
gation, especially when he refused to take his medication,
and many of his violations were serious enough to trigger
penalties of 30 to 90 days of no “yard” access—that is,
exercise time outside his cell—as a sanction. Johnson alleged
in his pro se complaint that the cumulative yard re-
strictions—about three years in total, some 24 months of it
consecutive—violated his Eighth Amendment right to be
free from cruel and unusual punishment. He also com-
plained of unsanitary conditions, poor ventilation, and
summertime heat in his cell, and excessive noise by other
inmates. Finally, he alleged a claim for inadequate mental-
health treatment. The district court entered summary judg-
ment for the defendants.
    Johnson’s case has undergone a major transformation on
appeal. Now represented by counsel and supported by two
amici, he seeks redress for the prolonged period he spent in
solitary confinement from March 2013 until his transfer to a
mental-health unit in August 2016. For support he cites
academic research on the harmful effects of solitary con-
finement.
No. 18-3535                                                 3

    This claim is new on appeal. Johnson never sought relief
for the time he spent in solitary confinement; he sued over
his loss of yard access, certain unhealthy conditions in his
cell, and his mental-health treatment. Not surprisingly, the
record is entirely undeveloped on the issue of the physical
and psychological effects of prolonged solitary confinement.
Claims not raised in the district court are waived. To the
very limited extent that Johnson’s current arguments track
the claims that were raised below, they are foreclosed by the
record and circuit precedent. We therefore affirm.
                       I. Background
    Johnson began serving a sentence in Illinois state prison
in February 2007. He was frequently transferred between
correctional facilities, partly because of his serious prison
misconduct, which includes more than 70 conduct violations
from 2008 through August 2016. Almost all were classified
as “major” violations. Johnson was often violent, threaten-
ing, and destructive. His adjudicated misconduct includes,
for example, multiple instances of assaulting correctional
officers or other inmates, fighting, intimidation and threats,
possession of contraband, damaging property, throwing
feces or urine out of his cell or at others, smearing feces on
himself or his cell, impairing surveillance, disobeying direct
orders, and insolence. In March 2013 he was transferred to
Pontiac Correctional Center to serve a lengthy accumulated
period of disciplinary segregation resulting from consecutive
penalties for multiple conduct violations.
   Johnson was classified as a seriously mentally ill inmate
and was diagnosed with antisocial personality disorder,
depression, bipolar disorder, poor impulse control, panic
disorder, anxiety disorder, and excoriation disorder (com-
4                                                No. 18-3535

pulsive scratching). He also has a history of suicide threats
or attempts. When he arrived at Pontiac, a psychiatrist
employed by Wexford, the prison system’s healthcare
contractor, reviewed his records, evaluated him, and devel-
oped a treatment plan that included several psychotropic
medications.
    Johnson’s misconduct continued while he was in segre-
gation at Pontiac. Between March 2013 and August 2016, the
time period at issue here, he accumulated more than three
dozen conduct violations, all but one classified as “major.”
These included assaults on staff and other inmates (repeated
spitting and throwing bodily fluids); possession of contra-
band (including, once, a piece of mirror); disobeying orders;
impairing surveillance; and throwing urine or feces out of
his cell (among other violations). For this new misconduct,
he accrued additional periods of time in disciplinary segre-
gation, which when added to his already-accumulated
segregation time meant that Johnson spent almost three and
a half years—from March 2013 to August 2016—in solitary
confinement. (He was also sanctioned with restrictions on
his yard access, which we’ll discuss in a moment.)
    Johnson never stayed long in any one cell. During his
time in segregation, Johnson transferred cells roughly
40 times. His stays typically lasted under 14 days. Some
were longer, with eight stays lasting between 15 to 30 days
and four stays lasting between 30 to 60 days. Johnson’s
longest stay in a single cell was 150 days, which happened
once. The reasons for the cell transfers varied. Many were
routine, some were disciplinary, and some were for medical
or other nondisciplinary reasons.
No. 18-3535                                                  5

     Johnson’s pro se complaint alleged Eighth Amendment
claims under § 1983 for deprivations that can be grouped
into three categories: (1) loss of yard access; (2) poor cell
conditions; and (3) inadequate treatment of his mental
illness. Because Johnson’s case has markedly changed on
appeal, he has largely abandoned the claims that were
litigated below, so a brief summary of each category will
suffice. We add pertinent factual detail drawn from the
record at summary judgment, giving Johnson the benefit of
reasonable inferences in his favor.
    An inmate in segregation is permitted to exercise outside
his cell for a few hours each week, either in an outdoor
exercise area (in a small secured cage) or in an indoor recrea-
tion room. These out-of-cell exercise sessions are referred to
as “yard” privileges. Yard privileges may be revoked as
punishment for major misconduct, and Johnson incurred
many such sanctions. Each of his individual yard restrictions
ranged from 30 to 90 days, depending on the severity of his
misconduct. But the sheer volume of his violations meant
that he was under a yard restriction of some duration from
April to July 2013 and then almost continuously from about
January 2014 through August 2016, for a cumulative total of
about three years. (The prison disciplinary records are not
clear about the precise start and end dates for each re-
striction period.)
    While under yard restrictions, an inmate is permitted on-
ly one hour of out-of-cell exercise per month. Johnson
claimed that this too was often withheld for unknown
reasons. He contended that between June 2015 and June 2016
he was not permitted any yard access at all.
6                                                 No. 18-3535

    Johnson also alleged that he was subjected to certain un-
healthy cell conditions. He claimed that his cells were often
filthy and at times became overheated when temperatures
rose in the summer and air circulation was poor. Inmates in
segregation were given a half cup of cleaning solution once a
week to clean their cells but that was inadequate, especially
when he smeared his cell with excrement (or a prior occu-
pant did so). To ameliorate the summertime heat, officers
placed an industrial fan at the end of the gallery to increase
airflow. They also gave inmates a cup of ice each day. These
measures, too, were inadequate. Johnson claimed that the
temperature in his cell was as high as 90–100 degrees on an
unspecified number of summertime days.
    Johnson complained to guards three times in the summer
of 2016 about the heat in his cell and was twice relocated in
response. Johnson also alleged that noise from other inmates
screaming and pounding on their cell doors contributed to
the poor conditions in the segregation unit, making it hard
to sleep and causing him to suffer headaches and “frayed
nerves.”
    Finally, Johnson challenged the adequacy of his mental-
health treatment. From almost the moment of his arrival at
Pontiac in March 2013, his compliance with treatment was
sporadic, and he vacillated between periods of stability and
instability. As noted, he was evaluated when he arrived in
segregation, and a treatment plan was put in place. The
record reflects that he was regularly monitored by Wexford
physicians and other mental-health professionals. Some-
times he agreed to meet with them, sometimes not. His
medication regimen was adjusted many times, especially
when he refused to take his prescribed medication or com-
No. 18-3535                                                           7

plained of side effects. From March 2013 to August 2016,
Wexford psychiatrists prescribed the following medications
at various times as they adjusted his treatment in an effort to
achieve better control of his mental illness: Vistaril,
Thorazine, Risperdal, Depakote, Lithium, Lamictal, Zoloft,
and Cogentin (for side effects). Still, sustained stability was
elusive. Johnson was placed on crisis watch nine times
because of suicidal thoughts or threats, sometimes for a day
or two and sometimes longer. While on crisis watch, a guard
checked on him every 15 minutes.
    Johnson repeatedly requested a transfer to a mental-
health unit, but his treating psychiatrists concluded that it
was not warranted. In August 2016 the psychiatrists finally
recommended a transfer to a specialized mental-health unit.
Johnson attributes the decision to this lawsuit, which he had
filed two months earlier. The providers say it was because
he achieved a measure of compliance with his treatment
plan and was a better candidate for transfer to the special-
ized unit. Either way, Johnson was transferred to a mental-
health unit by the end of that month.
  Johnson’s suit named numerous corrections officials, 1
Wexford mental-health staff, 2 and Wexford itself as defend-


1 Warden Michael Melvin; Correctional Majors Susan Prentice and
Warren Hadsell; Correctional Lieutenants James Boland and John
Gasper; Correctional Counselor Kimberly Kelly; Casework Supervisor
Terri Kennedy; and Correctional Officers Travis Devries, Eric Myers, and
Gerald Henkel.
2  Mental-health professionals Andrea Moss, Kelly Haag, Linda
Duckworth, and Stephen Lanterman; psychiatrist Scott McCormick;
Medical Director Andrew Tilden; and physician’s assistant Riliwan
Ojelade.
8                                                  No. 18-3535

ants, and he raised the claims we’ve just described. At
several points during the litigation, he moved for the ap-
pointment of pro bono counsel. The district judge denied
each motion, reasoning that while Johnson had made a
reasonable attempt to obtain counsel, he had not shown that
he could not litigate the case himself as required by the
framework established in Pruitt v. Mote, 503 F.3d 647, 654–55
(7th Cir. 2007) (en banc).
    After discovery both sets of defendants—the corrections
officials and the Wexford defendants—moved for summary
judgment. They supported their motions in the usual way
with sworn declarations, deposition testimony, and prison
records. At first Johnson did not respond. The judge gave
him an additional 30 days to do so. He then filed a timely
18-page, 60-paragraph response but submitted no evidence.
At the end of his response, he wrote: “I could not finish.”
   The judge granted the motions and entered judgment for
the defendants. He first addressed Johnson’s contentions
regarding poor conditions and excessive heat in his cell. The
record was unclear about how often and for how long
Johnson’s cell was excessively hot. The judge reasoned that
at most this condition was intermittent (occurring only
occasionally in the summer) and would have been brief
because Johnson routinely switched cells. The same was true
about his complaint of poor ventilation and unsanitary cell
conditions. The record did not show the frequency or extent
to which Johnson was subjected to these conditions.
   The judge next rejected the claim about loss of yard ac-
cess, citing our decision in Pearson v. Ramos, 237 F.3d 881 (7th
Cir. 2001), and also noting that the record did not establish
that Johnson suffered any adverse health consequences.
No. 18-3535                                                  9

We’ll return to Pearson later. For now, it’s enough to say that
our decision there establishes that a 90-day denial of yard
privileges for serious misconduct by an inmate in segrega-
tion is not cruel and unusual punishment, id. at 884, nor is it
an Eighth Amendment violation to “stack” such penalties
unless the inmate’s misconduct was so minor as to be “trivi-
al,” id. at 885.
    Finally, the judge addressed the claim of inadequate
mental-health treatment and rejected it as unsupported by
the record. Undisputed evidence established that the
Wexford defendants continuously monitored Johnson’s
mental-health condition and regularly adjusted his medica-
tion as circumstances warranted. The corrections defendants
did nothing to interfere with his treatment and were other-
wise entitled to defer to the decisions of the mental-health
professionals. For these reasons, the judge concluded that
although Johnson suffered from objectively serious mental
illness, the record did not support an inference that the
defendants were deliberately indifferent to his mental-health
needs.
                        II. Discussion
   We review the judge’s order granting summary judg-
ment de novo. Quinn v. Wexford Health Sources, Inc., 8 F.4th
557, 565 (7th Cir. 2021). As we’ve noted, Johnson was unrep-
resented in the district court, but on appeal he has the assis-
tance of counsel and the support of two amici. The briefing
on his side is therefore plentiful and well written. But it
dramatically reframes the case.
    In the district court, Johnson raised claims concerning his
loss of yard access, certain unhealthy conditions in his cell,
and the adequacy of his mental-health treatment. In contrast,
10                                                  No. 18-3535

his appellate counsel and amici now mount an extensive and
sophisticated attack on solitary confinement generally,
especially when it is used for prolonged periods of time and
for inmates with mental illness. Relying on academic litera-
ture, they argue that solitary confinement causes psycholog-
ical and physical injuries that can last for decades after
release. Indeed, they question whether any use of solitary
confinement is compatible with the Eighth Amendment. In
short, almost the entire opening brief—48 of its 55 pages—
recasts Johnson’s case as a claim for the three and a half
years that he was held in solitary confinement, with special
emphasis on his mental illness.
   Whatever its potential merit, this claim was not raised in
the district court. It is therefore waived. Mahran v. Advoc.
Christ Med. Ctr., 12 F.4th 708, 713 (7th Cir. 2021). As we
recently explained:
      “Failing to bring an argument to the district
      court means that you waive that argument on
      appeal.” Wheeler v. Hronopoulos, 891 F.3d 1072,
      1073 (7th Cir. 2018). A party must present the
      specific argument urged on appeal and cannot
      rest on having addressed the same general is-
      sue. Puffer v. Allstate Ins. Co., 675 F.3d. 709, 718
      (7th Cir. 2021); Fednav Int’l Ltd. v. Cont’l Ins.
      Co., 624 F.3d 834, 841 (7th Cir. 2010). Although
      the argument need not be present in all its par-
      ticulars and a party may elaborate in its appel-
      late briefs, Lawson v. Sun Microsystems, Inc.,
      791 F.3d 754, 761 (7th Cir. 2015), a conclusory
      argument that amounts to little more than an
      assertion does not preserve a question for our
No. 18-3535                                                 11

      review[,] Betco Corp. v. Peacock, 876 F.3d 306,
      309 (7th Cir. 2017).
Soo Line R.R. Co. v. Consol. Rail Corp., 965 F.3d 596, 601 (7th
Cir. 2020). Waiver doctrine rests on concerns about fair
notice and the proper roles of the trial and appellate courts
in our adversarial system.
   One more point: Although we construe pro se filings lib-
erally, pro se litigants are generally subject to the same
waiver rules as those who are represented by counsel.
Douglas v. Reeves, 964 F.3d 643, 649 (7th Cir. 2020).
    Even liberally construed, Johnson’s pro se filings in the
district court never raised and developed a claim for damag-
es for his prolonged detention in solitary confinement. As
the case comes to us, the record is entirely undeveloped on
the issue of the physical and psychological effects of solitary
confinement, either in general or in Johnson’s case in partic-
ular. The record clearly establishes that he suffered from
serious mental illness predating his transfer to Pontiac and
remained seriously mentally ill during the extended time he
spent in solitary confinement, cycling between periods of
stability and crisis. But it is equally clear that neither
Johnson’s complaint nor his response to the summary-
judgment motions hinted at a claim for damages stemming
from his placement or continuation in solitary confinement.
To repeat, he challenged the loss of yard privileges, certain
cell conditions, and the adequacy of his mental-health
treatment.
    Accordingly, neither the corrections officials nor the
Wexford defendants developed legal arguments or an
evidentiary record to meet a general attack on the use of
solitary confinement or even a more focused argument
12                                                No. 18-3535

regarding the use of solitary confinement as a response to
Johnson’s persistent and serious misconduct. Nor did the
judge address any such claim in his summary-judgment
ruling. There was no need to. Read fairly and with generosi-
ty, Johnson’s filings never mentioned such a claim.
    To be sure, the reframed appellate argument incorporates
some of the evidence underlying Johnson’s original claims—
but only as part of the background for the newly raised
challenge to his solitary confinement. That could be con-
strued as an abandonment of the claims raised below. We
have nonetheless carefully reviewed the record and are
satisfied that the judge properly entered judgment for the
defendants on the claims pertaining to the loss of yard access
and poor cell conditions.
    We begin with the familiar deliberate-indifference liabil-
ity standard:
      [A] prison official cannot be found liable under
      the Eighth Amendment for denying an inmate
      humane conditions of confinement unless the
      official knows of and disregards an excessive
      risk to inmate health or safety; the official must
      both be aware of facts from which the inference
      could be drawn that a substantial risk of seri-
      ous harm exists, and he must also draw that in-
      ference.
Farmer v. Brennan, 511 U.S. 825, 837 (1994). The claim thus
has subjective and objective elements, “each of which must
be satisfied.” Quinn, 8 F.4th at 565. The plaintiff must prove
that the defendant was subjectively aware of and intention-
ally disregarded an objectively serious risk to his health or
safety. Id. at 565–66.
No. 18-3535                                                   13

    The record is unclear about how often or for how long
Johnson endured each of the harsh cell conditions he com-
plained of below. (Recall that he was moved to a different
cell some 40 times.) Generally speaking, challenges to condi-
tions of confinement cannot be aggregated and considered in
combination unless “they have a mutually enforcing effect
that produces the deprivation of a single, identifiable need
such as food, warmth, or exercise—for example, a low cell
temperature at night combined with a failure to issue blan-
kets.” Wilson v. Seiter, 501 U.S. 294, 304 (1991). That’s because
“[n]othing so amorphous as ‘overall conditions’ can rise to
the level of cruel and unusual punishment when no specific
deprivation of a single human need exists.” Id.
    The record does not establish the frequency, severity, or
duration of the unsanitary cell conditions, excessive heat, or
poor ventilation in Johnson’s cells, making it hard to evalu-
ate the objective component of the claim. And even if we
assume that one or more of these conditions was objectively
serious, there’s a failure of proof on the subjective element.
The record lacks an adequate factual basis to evaluate the
state-of-mind question for each defendant regarding each of
the complained-of cell conditions. Without sufficient evi-
dence of their subjective culpability, they cannot be held
liable.
    The yard-access claim is deficient under our decision in
Pearson. There we held that a 90-day period of no yard
privileges as a sanction for misconduct does not inflict cruel
and unusual punishment on an inmate in segregation.
Pearson, 237 F.3d at 884. We further held that imposing
consecutive 90-day periods of no-yard privileges for sepa-
rate misconduct violations does not violate the Eighth
14                                                No. 18-3535

Amendment unless the sanctions were meted out for “some
utterly trivial infraction of the prison’s disciplinary rules.”
Id. at 885. Pearson involved a challenge to four “stacked”
90-day yard restrictions, for a total of 360 consecutive days.
The sanctions were imposed for beating a guard, spitting on
a guard, setting fire to cell property, and throwing bodily
fluids at a medical technician. Id. That is not trivial miscon-
duct, so the challenge to the aggregated 360-day no-yard
sanction failed. Id.
    Johnson’s cumulative yard restrictions were far longer:
about three years in total, approximately two years of it
consecutive. But he did not argue below (and does not argue
here) that his misconduct was trivial, either individually or
in the aggregate. Nor could he. While perhaps not as violent
as the misconduct at issue in Pearson, his violations were
continuous, serious, and sometimes highly dangerous,
including spitting on inmates or guards and throwing urine
and feces. Summary judgment for the defendants on this
claim was appropriate.
    The rest of Johnson’s opening brief consists of seven
short pages directed at the challenge to the adequacy of his
mental-health treatment. Though the argument is thin—
almost an afterthought—this claim was preserved below and
is raised again here, so we turn to it now. We can be brief. To
prevail, Johnson needed to present evidence that one or
more of the defendants deliberately disregarded his mental-
health needs. Quinn, 8 F.4th at 565. More specifically, he
needed evidence that the defendants “actually knew of [his]
serious health need and acted with deliberate indifference to
[his] suffering.” Howell v. Wexford Health Sources, Inc.,
987 F.3d 647, 653 (7th Cir. 2021).
No. 18-3535                                                 15

     For a claim against a prison medical provider, the plain-
tiff must show that “the medical professional’s response was
so inadequate that it demonstrated an absence of profession-
al judgment.” Stewart v. Wexford Health Sources, Inc., 14 F.4th
757, 763 (7th Cir. 2021) (quotation marks omitted). A mere
difference of opinion about a treatment decision will not
suffice; “[a] medical professional is entitled to deference in
treatment decisions unless no minimally competent profes-
sional would have so responded under those circumstanc-
es.” Id. (quotation marks omitted). Put slightly differently,
“where a prisoner has received at least some medical treat-
ment[,] … he must show a substantial departure from ac-
cepted professional judgment, practice, or standards.” Eagan
v. Dempsey, 987 F.3d 667, 683 (7th Cir. 2021) (quotation marks
omitted). And “expert medical evidence is often required to
prove this aspect of [the] claim.” Id. (quotation marks omit-
ted).
    There’s no real dispute about the objective element of the
claim here: Johnson clearly suffered from serious mental
illness. But the record falls far short on the subjective ele-
ment. The evidence shows that the Wexford defendants
evaluated Johnson when he arrived at Pontiac, developed a
treatment plan for his mental illnesses, and continuously
monitored his condition, adjusting his medication as needed.
He maintains that they should have transferred him to a
specialized mental-health unit far sooner. This argument
reflects a difference of opinion about his medical care. There
is no expert testimony that their treatment decisions repre-
sented a departure from accepted professional standards—
much less a substantial departure—and no evidence suggests
that their decisions were not actually based on medical
judgment.
16                                                No. 18-3535

   The Monell claim against Wexford itself suffers from two
deficiencies: there is no proof of an underlying constitutional
violation by any individual Wexford defendant nor any
evidence that an institutional policy caused such a violation.
Quinn, 8 F.4th at 568.
   Johnson’s discussion of this claim does not mention the
corrections defendants. We take that as a waiver, but we add
that any claim against them fails for a different reason. “We
have long recognized that the division of labor within a
prison necessitates that non-medical officials may reasona-
bly defer to the judgment of medical professionals regarding
inmate treatment.” Giles v. Godinez, 914 F.3d 1040, 1049 (7th
Cir. 2019).
    Before closing, we note for completeness that Johnson
does not challenge the judge’s denial of his several requests
under 28 U.S.C. § 1915(e)(1) to recruit pro bono counsel. The
standard of review is highly deferential: “[T]he question on
appellate review is not whether we would have recruited a
volunteer lawyer in the circumstances, but whether the
district court applied the correct legal standard and reached
a reasonable decision based on facts supported by the rec-
ord.” Pruitt, 503 F.3d at 658. This deference means that a
decision not to recruit counsel is seldom reversible error. We
express no view on this issue because it was not raised.
   For the foregoing reasons, the judgment of the district
court is
                                                    AFFIRMED.
No. 18-3535                                                     17

    ROVNER, Circuit Judge, dissenting in part. Although the ap-
pellant and the amici present strong arguments that confine-
ment in a segregation unit, particularly for the length of time
and under the conditions here, is constitutionally problem-
atic, I agree with the panel that the issue as to the constitution-
ality of solitary confinement itself was never presented to the
district court. Therefore, I join the majority in concluding that
this issue was not before us, and in its disposition of the re-
maining issues with one exception.
    I cannot join in the opinion to the extent that it upholds
summary judgment as to the yard restrictions. In contrast to
the issue of segregation itself, the constitutionality of the yard
restrictions, which operated to virtually eliminate all oppor-
tunity to exercise, was directly preserved in the district court
and is argued here. And it, too, necessarily involves consider-
ation of the conditions of confinement in the segregation unit.
See Delaney v. DeTella, 256 F.3d 679, 683 (7th Cir. 2001) (noting
that “segregation is akin to solitary confinement and that such
confinement, uninterrupted by opportunities for out-of-cell
exercise could reasonably be described as cruel and, by refer-
ence to the current norms of American prisons, unusual”) (in-
ternal quotation marks omitted). For more than three years,
Johnson was held in segregation and denied virtually all ac-
cess to exercise as a punishment for his refusal, or inability, to
comply with prison rules. The result was a deteriorating men-
tal state that virtually ensured further rules violations, creat-
ing a self-perpetuating cycle. But access to exercise is not a
perquisite or privilege to be used as a sword to ensure com-
pliance with any institutional rule. It is an essential human
need, and Johnson’s challenge to those conditions should
have survived summary judgment. See Wilson v. Seiter, 501
U.S. 294, 304 (1991).
18                                                  No. 18-3535

     In segregation at Pontiac, Johnson was held in isolation
day and night, in a windowless cell, with a cell light that re-
mained on 24/7, and behind a door that for most or all of his
cell placements was a solid one. Meals were eaten in the cell
and delivered through a slot in the door. He was allowed out
of his cell once per week for a ten minute shower, and when
not on yard restriction, was provided an opportunity to exer-
cise in the yard on a weekly basis. Even in the yard, inmates
were kept in individual cages, but the cage in the yard was a
little bigger than his cell, contained a pull-up bar, and allowed
room for exercise because in his cell any of his clothes and
possessions had to be kept on the limited floor space as no
shelves or storage options were provided. The rest of his time
was spent in his cell in the segregation unit and therefore
alone and isolated from others.
    When on yard restrictions, Johnson was allowed only one
hour per month of yard time, and even that time was routinely
eliminated, thus essentially resulting in “24/7” solitary con-
finement. As the majority recognizes, the yard restrictions im-
posed in this case were extensive. Johnson was almost contin-
uously under yard restrictions from January 2014 through
August 2016, and under some restrictions from April to July
2013, which resulted in yard restrictions for over three years.
For Johnson, who suffers from myriad mental disorders in-
cluding antisocial personality disorder, severe depression, bi-
polar disorder, anxiety, and excoriation disorder (a disorder
involving the repeated picking or scratching at one’s skin), the
impact of that prolonged isolation without the critical outlet
of exercise was both terrible and predictable. During that time
period, Johnson was regularly on suicide watch. He suffered
from hallucinations, excoriated his flesh, cycled through dif-
ferent medications, experienced physical deterioration, and
No. 18-3535                                                                19

engaged in the types of behavior, including the smearing of
feces in his cell and on himself, that tragically we see all too
often among inmates kept in such conditions for long periods
of time. 1 After years of requesting a transfer to a specialized
mental health unit and being denied, Johnson’s request was
finally granted and he was transferred out of segregation.
    Among his objections to the conditions of his confinement
while in that segregation unit, Johnson challenges those yard
restrictions, arguing that “prolonged solitary confinement
cannot be imposed without access to regular out-of-cell exer-
cise (whether indoor or outdoor) unless a pressing security
concern necessitates this severe restriction.” Appellant’s Brief
at 20. As to that issue, I would vacate the district court’s grant
of summary judgment and remand the case.


1See e.g. Ruiz v. Johnson, 154 F. Supp. 2d 975, 984–85 (S.D. Tex. 2001) (not-
ing a court finding that Texas’s segregation units were “virtual incubators
of psychoses,” and describing in tragic detail the behavior of inmates in
segregation, presented as “an everyday occurrence,” including smearing
themselves in feces, urinating on their cell floor, babbling incoherently,
shrieking, banging their heads on the side of the wall and screaming, or
withdrawing and appearing incommunicative); Davis v. Baldwin, 2021 WL
2414640, at *15–16 (S.D. Ill. June 14, 2021) (describing expert testimony as
to the conditions of restrictive housing units in Illinois, which found that
virtually all of the prisoners suffered psychological deterioration, with fre-
quent reports of depression, near-constant anxiety, bouts of anger, and
feelings of impending breakdown, and with descriptions as well of hallu-
cinations, playing with and/or eating their own feces, self-mutilation, and
suicide attempts); Freeman v. Berge, 441 F.3d 543, 544–45 (7th Cir. 2006)
(discussing the problems of inmates throwing feces or urine, and smear-
ing feces and blood on walls); Gillis v. Litscher, 468 F.3d 488, 490–91 (7th
Cir. 2006) (describing behavior of inmate, after he had been deprived of
all human contact and sensory stimuli for three days, including smearing
blood and feces around his cell).
20                                                  No. 18-3535

    In assessing an action under the Eighth Amendment’s pro-
hibition against cruel and unusual punishment, courts con-
sult the “’evolving standards of decency that mark the pro-
gress of a maturing society,’” Delaney, 256 F.3d at 683, quoting
Rhodes v. Chapman, 452 U.S. 337, 346 (1981). “Thus, conditions
which may have been acceptable long ago may be considered
unnecessarily cruel in light of our growing understanding of
human needs and the changing norms of our society.” Id. For
well over 20 years, we have recognized that the failure to pro-
vide opportunities for exercise to prisoners can violate the
Eighth Amendment. In 1995, we recognized that “exercise is
now regarded in many quarters as an indispensable compo-
nent of preventive medicine,” Anderson v. Romero, 72 F.3d 518,
528 (7th Cir. 1995), and by 2001 we held that “exercise is no
longer considered an optional form of recreation but is in-
stead a necessary requirement for physical and mental well-
being.” Delaney, 256 F.3d at 683. At that time, we “acknowl-
edged the strong likelihood of psychological injury when seg-
regated prisoners are denied all access to exercise for more
than 90 days.” Id. at 685; see also Davenport v. DeRobertis, 844
F.2d 1310, 1313 (7th Cir. 1988) (“isolating a human being from
other human beings year after year or even month after
month can cause substantial psychological damage”); Pearson
v. Ramos, 237 F.3d 881, 884 (7th Cir. 2001) (“long stretches of
[solitary] confinement can have serious adverse effects on
prisoners’ psychological well-being” and can be described as
cruel under the Eighth Amendment if “unrelieved by oppor-
tunities for out-of-cell exercise”). In fact, we noted in Delaney
that the medical director of the Illinois Department of Correc-
tions testified to the “’serious adverse effects on the physical
and mental health’ of segregated inmates who were denied
access to exercise,” with the result that the Department issued
No. 18-3535                                                                21

an institutional directive requiring five hours of exercise per
week for segregated inmates. Id. at 686, quoting Davenport,
844 F.2d at 1314. 2 Because yard restrictions which deny the
prisoner the ability to exercise deprive him of a necessity for
physical and mental well-being and create a strong likelihood
of psychological injury, a disciplinary restriction with such an
impact on the health of prisoners cannot be imposed lightly if
it is to survive Eighth Amendment scrutiny.
    In upholding summary judgment against Johnson on that
claim, the majority relies on Pearson as holding that “a 90-day
period of no yard privileges as a sanction for misconduct does
not inflict cruel and unusual punishment on an inmate in seg-
regation.” Maj. op. at 13. Again relying on Pearson, the major-
ity also holds that “imposing consecutive 90-day periods of
no-yard privileges for separate misconduct violations does
not violate the Eighth Amendment unless the sanctions were
meted out for ‘some utterly trivial infraction of the prison’s

2 The amicus brief filed in this case by former corrections directors and
experts from Pennsylvania, Oklahoma, Texas, Washington, New Hamp-
shire, and New York City, provides strong evidence that the norms are
continuing to change, with a growing, widespread antagonism to solitary
confinement and exercise restrictions such as those presented here. For in-
stance, they provide evidence of an increasing rejection of solitary confine-
ment as to all but the most dangerous inmates, and evidence that de-
creased use of isolation and an increase in out-of-cell exercise in institu-
tions has consistently resulted in a substantial decrease in violence, result-
ing in an improvement of prison security and a reduction of operating
costs. Correctional Brief at 3, 9–11, 13, 17–18, 26. They also note that the
American Correctional Association, the largest accrediting body in the
United States for correctional institutions, proposed standards for limiting
the use of isolation and ensuring opportunities for outdoor exercise. Id. at
8. I do not explore those changing norms, however, as that evidence and
those arguments were not before the district court.
22                                                 No. 18-3535

disciplinary rules.’” Maj. op. at 13-14, quoting Pearson, 237
F.3d at 885. The majority then concludes that Johnson failed
to argue that his misconduct which led to yard deprivations
was “trivial,” and that he could not make any such argument
because his violations were “continuous, serious, and some-
times highly dangerous, including spitting on inmates or
guards and throwing urine and feces.” Maj. op. at 14.
    As an initial matter, the Pearson holding that a yard re-
striction limited to 90 days is not cruel and unusual punish-
ment is a qualified one. The Pearson court cautioned that the
90-day threshold avoids constitutional issues “[a]t least in
general,” but noted that the cruel and unusual punishments
clause has both a relative and an absolute component, and
that even a 90-day denial of yard privileges could violate the
Eighth Amendment if imposed for a trivial infraction. Id. at
884-85. The “trivial” language, then, applied in Pearson even
to a single 90-day restriction, and not only to consecutive 90-
day periods for separate misconduct allegations. See Turley v.
Rednour, 729 F.3d 645, 652 (7th Cir. 2013) (noting that Pearson
held that even a lockdown not greater than 90 days could vi-
olate the Eighth Amendment if imposed for a trivial infrac-
tion, and noting that in Pearson the prisoner behaved “like a
wild beast” when out of the cell, which made confinement to
his cell the “least cruel measure” for dealing with him). Prison
officials cannot immunize their yard restrictions from consti-
tutional inquiry by staying within a 90-day limit. Regardless
of the duration of the restriction, we must consider whether
the restriction constitutes cruel and unusual punishment.
    Moreover, the language in Pearson regarding “trivial” in-
fractions must be read in light of the issue actually before the
court. The four infractions at issue in Pearson were
No. 18-3535                                                     23

indisputably “serious” ones that involved: attacking and
beating a guard such that the guard required hospitalization;
setting fire to blankets, coats and boxes so as to require evac-
uation of prisoners with respiratory problems; spitting in the
face of a guard who was trying to restrain him after he as-
saulted another guard; and throwing a broom and a bottle of
bodily fluids at a medical technician, such that the fluids got
in the victim’s face. 237 F.3d at 885. Because the yard re-
striction was necessary for the security of the staff and pris-
oners, Pearson did not have occasion to consider the other end
of the spectrum of misconduct–behavior which would be in-
sufficiently serious to justify the deprivation of the right to ex-
ercise under the Eighth Amendment. See e.g. Delaney, 256
F.3d at 684 (emphasizing that Pearson addressed “serious vio-
lations of prison disciplinary rules) (emphasis in original). The
infractions in Pearson “marked the plaintiff as violent and in-
corrigible,” such that “[t]o allow him to exercise in the yard
would have given him additional opportunities to attack
prison staff and set fires.” Pearson, 237 F.3d at 885. Accord-
ingly, “[p]reventing access to the yard was a reasonable
method of protecting the staff and the other prisoners from
his violent propensities.” Id. In such a circumstance, the court
held that any objection to the punishment on considerations
of proportionality would be unavailing. Id. The court further
considered whether the denial of yard privileges for a year
does so much harm that it is “intolerable to the sensibilities of
a civilized society no matter what the circumstances,” and it
answered in the negative, noting that other cases supported
that conclusion including Martin v. Tyson, 845 F.2d 1451, 1456
(7th Cir. 1988) (per curiam), Bass v. Perrin, 170 F.3d 1312, 1316–
17 (11th Cir. 1999), and LeMaire v. Maass, 12 F.3d 1444, 1457-
58 (9th Cir. 1993). Pearson, 237 F.3d at 885.
24                                                    No. 18-3535

    Those cases cited in Pearson illustrate the type of situations
in which a restriction on yard access can be constitutionally
justified as not intolerable in a civilized society. In Martin, the
court held that there were no outdoor exercise facilities avail-
able and that the space within Martin’s cell allowed for exer-
cise, but also that Martin posed a security risk because he was
facing criminal charges for an escape from jail. 845 F.2d at
1456. The court therefore concluded that the limitation on his
access to the outdoors was related to a legitimate prison con-
cern. Id. LeMaire similarly recognized that out-of-cell exercise
could be denied where it would present a serious security
threat. In that case, the court recognized that exercise was one
of the basic human necessities protected by the Eighth
Amendment. Id. at 1457. The court upheld the suspension of
LeMaire’s yard exercise privileges in that case because he
abused the privileges and represented a grave security risk
when outside his cell, including by attacking a fellow inmate
while in the recreation yard, and on a different occasion at-
tacking two officers while exiting the exercise cubicle–an at-
tack which he vowed to repeat. Id. at 1448-49, 1458. The court
also noted that LaMaire was able to exercise in his cell, as it
was large enough and the prison supplied tennis shoes for
that purpose, and that the restriction on exercise privileges
was tied to his actions indicating a serious security threat. Id.
at 1458. Finally, in Bass, we held that the restrictions on yard
time were not without penological justification because “it
would be hard to imagine a situation in which two persons
had shown a greater threat to the safety and security of the
prison.” 170 F.3d at 1316. Each of the prisoners had been con-
victed of violent crimes and were serving life sentences, and
each had attempted to escape during yard time–with one hav-
ing five convictions for escape. Id. The common thread in
No. 18-3535                                                    25

those cases cited in Pearson, then, is that a restriction on out-
door exercise opportunities can be constitutional where par-
ticipation by the inmate in that yard time would present a se-
rious security threat, such as the risk of an escape attempt or
an attack on others in the yard.
    That holding is consistent with the holdings in other cases
in which restrictions on exercise were imposed upon prison-
ers by the institution. In those cases, we have repeatedly held
that “’[t]o deny a prisoner all opportunity for exercise outside
his cell would, the cases suggest, violate the Eighth Amend-
ment unless the prisoner posed an acute security risk if al-
lowed outside of his cell for even a short time.’” Delaney, 256
F.3d at 687, quoting Anderson, 72 F.3d at 527. That approach
to assessing exercise restrictions was echoed recently by Jus-
tice Sotomayor in a statement respecting the denial of certio-
rari in Apodaca v. Raemisch, 139 S. Ct. 5, 7-8 (2018), noting that
with respect to deprivations of outdoor exercise, “the pres-
ence (or absence) of a particularly compelling security justifi-
cation has, rightly, played an important role in the analysis of
the Courts of Appeals,” and that “[i]t should be clear by now
that our Constitution does not permit such a total deprivation
[of outdoor exercise] in the absence of a particularly compel-
ling interest.”
    That focus is consistent with our treatment of deprivations
of food or warmth, which, like exercise, have been identified
as essential human needs for Eighth Amendment purposes.
See Wilson v. Seiter, 501 U.S. 294, 304 (1991) (considering, in
the Eighth Amendment analysis, whether the actions in-
cluded “the deprivation of a single, identifiable human need
such as food, warmth, or exercise.”); Isby v. Brown, 856 F.3d
508, 522 (7th Cir. 2017) (quoting Wilson); Smith v. Dart, 803
26                                                    No. 18-3535

F.3d 304, 311 n.4 (7th Cir. 2015) (same); LeMaire, 12 F.3d at
1457-58 (same). In analyzing restrictions impacting such iden-
tifiable human needs, we have recognized that “there is a crit-
ical ‘distinction, for purposes of applying the eighth amend-
ment in the context of prison discipline, between punishment
after the fact and immediate coercive measures necessary to
restore order or security.’” Rodriguez v. Briley, 403 F.3d 952,
953 (7th Cir. 2005) quoting Ort v. White, 813 F.2d 318, 324-25
(11th Cir. 1987). Therefore, for instance, in Rodriguez, we up-
held against an Eighth Amendment challenge the denial of
showers and meals based on an inmate’s failure to comply
with rules applicable whenever they were outside their cells.
403 F.3d 952. The prison in Rodriguez had a rule requiring that
certain of an inmate’s belongings must be placed in a storage
box whenever the inmate left the cell, to enhance fire safety,
facilitate cell searches, and promote safety and security. Id.
Rodriguez was forbidden to leave his cell, and therefore ob-
tain meals or showers, until he complied with the rule, and he
missed numerous meals and showers when he refused to do
so. Id. We held that deliberate non-compliance with a valid
rule does not convert the consequences into punishment, but
specifically noted that “[i]t is not as if the sanction for violat-
ing the storage-box rule were to starve the violator or even
force him to skip his next meal … . [a]s soon as Rodriguez
puts his belongings in the storage box, he can leave his cell.”
Id. at 953. We distinguished in Rodriguez between coercive
measures necessary for prison order and safety, with which
Rodriguez had to comply in order to obtain the human needs
of food and showers, and the withholding of such human
needs as a punishment for a past violation. Id. at 953.
   Similarly, in Freeman v. Berge, 441 F.3d 543, 544 (7th Cir.
2006), we addressed the denial of food service to Freeman
No. 18-3535                                                   27

when he refused to comply with the rules for the receipt of
food, including the requirement to stand in the middle of the
cell and to wear shorts or pants while the food was delivered
through the door slot. As a result of violations of that rule,
Freeman was denied a significant number of meals, and he
argued that the denial of food for the violation of a prison rule
was cruel and unusual punishment under the Eighth Amend-
ment. Id. We held that “there is a difference between using
food deprivation as a punishment and establishing reasona-
ble condition to the receipt of food.” Id. at 545. We noted that
the requirement to stand in the middle of the cell and to wear
pants or shorts were conditions related to the security of of-
ficers delivering food, because it decreased the likelihood of
inmates exposing themselves to officers or throwing urine or
feces at them when delivering the food. On the other hand,
we noted that the denial of meals for other reasons such as the
refusal to clean his cell or for being asleep could be problem-
atic because those violations could not be “easily related to
the refusal to comply with a reasonable condition on the re-
ceipt of food.” Id.
    In Gillis v. Litscher, 468 F.3d 488, 491 (7th Cir. 2006), we
again considered whether the conditions to which an inmate
was subjected were sufficiently serious to deny him “the min-
imal civilized measure of life’s necessities.” Gillis was placed
in a Behavioral Modification Program (the “Program”) after
violating the prison rule requiring inmates to sleep with their
head positioned towards the back of the cell rather than align-
ing themselves on the bed with their head to the front, so that
guards could see their heads through the small window on
the cell door. Id. at 489-90. The Program involved progressive
stages of various levels of deprivations. Stage one involved
confinement to a cell with no clothes, property, or bedding, in
28                                                  No. 18-3535

which he had to sleep naked on a concrete bed, and received
nutri-loaf (“basically a ground-up block of food”) for meals.
Id. at 490-91. He argued that without clothing or bedding he
was so cold he had to pace in his cell for some 14 hours trying
to get warm, resulting in sores on his feet. Id. That stage was
supposed to last for three days, but was continued for two
more days after he smeared blood and feces around his cell,
which the government argued can impair its ability to see
through the window. Id. at 490. At stage two, which is sup-
posed to last for seven days, he received some limited addi-
tional “privileges,” including a one-piece item of clothing like
a sleeveless poncho, and meals in his cell, although no bed-
ding, mattress, or shower. Id. at 491. He suffered a deteriorat-
ing mental state, including becoming suicidal, under those
conditions, and argued that the Program was a punitive
measure unrelated to the conduct the officials were trying to
correct, whereas the prison argued that the Program was not
punitive and was merely an effort to convince him to conform
his behavior to prison rules. Id. at 491. We recognized that Gil-
lis could prevail on his Eighth Amendment claim only if he
could show that the Program imposed conditions that denied
him the “’minimal civilized measure of life’s necessities,’”
and that the prison officials in denying humane conditions of
confinement knew the inmate faced a substantial risk of seri-
ous harm and failed to take reasonable measures to abate it.
Id., quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981). We
held that Gillis could survive summary judgment on his
Eighth Amendment claim that the conditions of confinement
violated those minimal standards. In so holding, we distin-
guished Gillis’s case from cases such as Rodriguez and Free-
man, because Gillis “did not hold the keys to his own release.”
Id. at 494. Rodriguez could have corrected the situation
No. 18-3535                                                     29

immediately by placing his items in the storage box, and Free-
man could have done the same by standing in the middle of
the cell clothed with pants or shorts. Id. As to them, we held
that “’deliberate noncompliance with a valid rule does not
convert the consequences that flow automatically from that
noncompliance into punishment,’” noting that there “’is a dif-
ference between using food deprivation as a punishment and
establishing a reasonable condition to the receipt of food.’” Id.
at 494, quoting Rodriguez, 403 F.3d at 952-53 and Freeman, 441
F.3d at 545. Gillis, in contrast, was not deprived of life’s ne-
cessities only until he conformed with the prison rules. Id. at
495. Once he was placed in the Program, he had to complete
it in its entirety, and could not end it by altering his behavior.
Moreover, we rejected the argument that Gillis could have
avoided the Program altogether by not breaking the rules in
the first place, holding that such reasoning would “severely
limit valid Eighth Amendment claims” in that “[o]ne could
say that most punishments could be avoided by simply fol-
lowing the rules.” Id.
    Those cases relating to the denial of the basic human ne-
cessities establish the “critical ‘distinction, for purposes of ap-
plying the eighth amendment in the context of prison disci-
pline, between punishment after the fact and immediate coer-
cive measures necessary to restore order or security.’” Rodri-
guez, 403 F.3d at 953, quoting Ort, 813 F.2d at 324-25. Even
where a prison rule is violated such as the failure to sleep in
an orientation that would enable proper observation, we have
recognized that the denial of essential human needs can result
in unconstitutional conditions of confinement. Here, the dep-
rivation of all opportunities to exercise deprived Johnson of
an essential human need, and it was an after-the-fact punish-
ment not a coercive measure. Johnson could not restore his
30                                                            No. 18-3535

ability to exercise by simply complying with the rule. Once
the violation was assessed, he could not exercise for the en-
tirety of the 2 to 3 month period regardless of his conduct. If
the deprivation here was food, clothing or warmth, the cases
cited above would be clear that the total deprivation ade-
quately alleged a violation of the Eighth Amendment. But ex-
ercise, too, has been recognized as a basic human need, ren-
dered even more critical for inmates in segregation. The dete-
rioration of the physical and mental health of inmates who are
deprived of all out-of-cell, or even in-cell, options has been
recognized for decades now. And our cases establish that
basic human needs cannot be denied as a punishment unre-
lated to serious immediate security and safety needs.
    Many, if not most, of the disciplinary infractions in this
case do not signify any acute security risk, such as a threat of
an escape attempt or a danger to other prisoners or correc-
tional officers, as was present in the cases in which expansive
yard restrictions were upheld. 3 The infractions in this case


3 The majority here first holds that Johnson failed to argue below or on
appeal that his misconduct was trivial, and then holds that he could not
make such an argument in any event because his violations–though not as
violent as the conduct in Pearson–were continuous, serious and sometimes
highly dangerous. Maj. op. at 14. In the court below, Johnson sought the
appointment of counsel numerous times, and was denied that appoint-
ment, so we liberally construe his pleadings, as a pro se litigant, in deter-
mining whether an issue was adequately raised. The record in this case,
including the state’s statement of undisputed facts, sets forth numerous
disciplinary infractions which resulted in the loss of yard privileges but
which do not reflect any security risk related to the use of the yard. More-
over, in response to the summary judgment motion, Johnson pointed out
that problem, asserting that he was deprived of out-of-cell exercise based
on infractions that were not yard related at all. App. 728, #3. That suffi-
ciently raises the issue. On appeal, the briefs further develop the issue. In
No. 18-3535                                                              31

that resulted in yard restrictions include some assaults—
which involved spitting at or in the direction of other inmates
and the throwing of feces, urine, or other liquid—which the
state certainly could argue constitute a serious security issue,
but numerous other infractions which resulted in the denial
of yard time for many additional months do not by their na-
ture indicate any security threat to yard access by Johnson.
For instance, according to the Undisputed Material Facts in
the State Defendants’ Motion for Summary Judgment, John-
son was assessed 3 months' yard restriction for an incident on
May 12, 2014, for the infraction of covering his door window
with feces. App. 520 # 112, 522 #117. The Department of Cor-
rections Adjustment Committee Report further reveals that
he received 3 months’ yard restrictions for an incident on Feb-
ruary 17, 2016, based on the observation that "water and what
appeared to be human feces was coming out of offender John-
son's cell," and a Disciplinary Card indicates that he received
2 months’ yard restriction for possession of another inmate’s
social security number on February 18, 2016. App. 586, 578.
Those infractions accounted for a full eight months of yard


fact, the first sentence in the Appellant’s Summary of Argument states that
every federal court of appeals including our own “has held that prolonged
solitary confinement cannot be imposed without access to regular out-of-
cell exercise (whether indoors or outdoors) unless a pressing security con-
cern necessitates this severe restriction,” and then proceeds to state that
no such security risk exists here. Appellant Brief at 20. The brief subse-
quently develops its argument that out-of-cell exercise is required absent
an extraordinary security risk , and that no such security risk is present
here or is even asserted by the government. Appellant Brief at 34, 36-39;
see also factual basis of claim id. at 4-10. Accordingly, this issue is pre-
sented to us.
32                                                  No. 18-3535

restrictions. Moreover, the yard restrictions ordered for John-
son were imposed consecutive to each other, without any
pause from one punishment to another for even a week of
yard access, thus magnifying the adverse impact. See Bass, 170
F.3d at 1316 (recognizing that with respect to solitary confine-
ment, there is a “significant difference between some time
outside–even a minimal amount–and none at all”). None of
those infractions involved charges of assaults. The charges al-
leged for those infractions included “impairment of surveil-
lance,” “health, smoking or safety violation,” and “disobey-
ing a direct order” (all three of which were cited for incidents
such as smearing feces on the cell window and refusing to
clean it). And other infractions in the record, in which the dis-
ciplinary report in the record contains the charge but not the
factual details, also do not on their face reflect any security
risk related to yard access. Additional charges of impairment
of surveillance, disobeying an order, insolence, property
damage, and giving false information to an employee, ac-
counted for another 18 months of yard restrictions. Only 11
months of yard restrictions were attributed to charges of as-
sault, with 26 months to charges other than assault, and all of
those assault charges involved spitting at or in the direction
of others except for one charge based on throwing an un-
known liquid substance.
    Considering only the infractions identified above for
which we have a factual basis, however, none present the type
of acute security risk that can support a granting of summary
judgment as to the constitutionality of that expansive denial
of the right to exercise–a right rendered even more critical
given that Johnson was in segregation and that exercise con-
stituted his only regular reprieve from the isolation of the cell
and the psychological deterioration that comes with that
No. 18-3535                                                   33

situation. The question here is not whether such misconduct
warranted disciplinary action. Indeed, Johnson received other
consequences for the infractions in addition to the yard re-
striction. For each of those infractions, Johnson also received
discipline in the form of 2-3 months’ additional segregation.
But the yard restrictions at issue deprived Johnson of all but
one hour a month of out-of-cell exercise (with even that one
hour regularly cancelled and not rescheduled) even though
the infractions did not indicate that Johnson would present a
security risk or a safety threat if allowed access to the yard,
with its individual cages, to exercise. The imposition of con-
secutive yard restrictions for those infractions is particularly
disturbing in light of the admission in the State’s Statement of
Undisputed Facts that "Plaintiff would voluntarily cover him-
self and his cell with feces due to his mental illness." App.
523, #132. Given the acknowledgment that his mental illness
contributed to that behavior, it is particularly problematic to
then use that conduct as a basis to deny yard privileges—
when the access to exercise is recognized as critical for mental
health, and denial of that exercise for segregated prisoners for
more than 90 days creates the strong likelihood of further psy-
chological injury. Delaney, 256 F.3d at 685. That creates a cycle
which a prisoner in segregation will be ill-equipped to over-
come. The Constitution cannot countenance such a routine
use of yard restrictions absent any security concerns with the
actual yard access by the prisoner.
    And significantly, the defendants do not assert that there
are indeed any such security concerns. In fact, there are no
allegations that any infraction occurred during yard time,
whether serious or trivial. Accordingly, as to the yard re-
strictions, the district court cannot determine as a matter of
law that the Eighth Amendment is not violated, and on
34                                                        No. 18-3535

summary judgment that is the standard. Given the absence of
any argument from the defendants that the yard restrictions
were necessary for safety and security reasons, and given the
numerous disciplinary infractions that on their face do not in-
volve any apparent security risk to yard access, the district
court’s grant of summary judgment as to the challenge to the
yard restrictions was improper. 4
   For those reasons, I respectfully dissent as to the grant of
summary judgment regarding the challenge to the denial of
exercise.




4 I express no opinion as to whether qualified immunity would apply re-
garding any of the claims as to the state defendants, as they acknowledge
that they forfeited the issue by not raising it below